DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of sub-species G (FIG. 7A), claims 1-2, 6, 10-11 and 14-15 in the reply filed on 2/26/21 is acknowledged.
Claims 3-5, 7-9, 12-13, 16-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21. 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 10-11, 14, 23-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10473935 B1 (“Gribetz”) in view of US 2019/0285897 A1 (“Topliss”).  
Regarding claim 1, Gribetz discloses a display system, comprising: a display configured to emit light corresponding to an image (e.g. see light source 1102 in Fig. 11, e.g. see individual light sources, e.g. OLED microdisplay, to generate collimated light rays and/or other light rays forming images of virtual content, col. 4, ll. 17-40); a first optical component positioned in front of the display (e.g. see variable power lens 1104 in Fig. 11, e.g. see col. 4, ll. 41-47), the first optical component configured to pass the light to an orthogonal field evolving cavity (OFEC) (e.g. see directional control device 1106 in Fig. 11, col. 4, ll. 48-64) at a plurality of different angles (e.g. see collimated light rays and/or other light rays forming images generated by light source 1102 are passed by variable power lens 1104 to the directional control device 1106; thus, the collimated light rays and/or other light rays have a plurality of different angles when received at the directional control device 1106 via variable power lens 1104);  the OFEC, wherein the 
Although Gribetz discloses the OFEC comprises a first plurality of reflectors that are configured to reflect the light, it is noted Gribetz differs from the present invention in that it fails to particularly disclose to reflect the light back and forth within the OFEC. Topliss however, teaches an OFEC to reflect the light back and forth within the OFEC (e.g. see light engine 510 in Fig. 5 include two or more two-axis scanning mirrors to scan the light sources and includes a series of optical waveguides with holographic or diffractive gratings that move the light from the light sources to generate beams at the appropriate angles and positions to illuminate the scanning mirrors; the light is then directed into additional optical waveguides… to expand the projector aperture, e.g. see at least paragraph [0065]; it is noted that the waveguides, e.g. see distribution waveguide 710 and layered waveguides with pupil expansion 730 in Fig. 7, have entrance and exit points in which light reflect back and forth within, e.g. see at least waveguides in Fig. 17, paragraphs [0106], [0111]). 

Regarding claim 2, Gribetz further discloses wherein the second optical component comprises a second FEC, wherein the second FEC comprising a second plurality of reflectors configured to reflect the light back and forth within the FEC (e.g. see optical component 1110 in Fig. 11, e.g. see optical elements may comprise one or more reflective surfaces, col. 5, ll. 27-28, one or more waveguide that may include one or more layered waveguide, a planar partial mirror array waveguide, etc., col. 5, ll. 38-53) to change a depth of the image (e.g. see due to curvature, virtual content appearing at a top part of a focal plane may be perceived to be closer to a user than virtual content appearing at a bottom part of a focal plane, col. 5, l. 54-col. 6, l. 5).  
Regarding claim 10, Gribetz further discloses wherein the OFEC is of second order or higher (e.g. see Fig. 11 illustrating that directional control device 1106 is of second order; for example, 1101 is processed first in 1104 then in 1106, so 1106 is of second order, and further, it can be said that 1101 is reflected/refracted first in 1104 then secondly at 1106).  
Regarding claim 11, Gribetz further discloses wherein the plurality of reflectors (e.g. see directional control device may comprise MEMs utilizing micro-mirrors, e.g. see direction of travel may be adjusted such that collimated light rays may be directed toward one or more optical element 1110, col. 4, ll. 48-64, col. 6, l. 53- col. 7, l. 6) are perpendicular or angled to a plane of the image (e.g. see system 1100 configured to provide views of virtual content in an interactive space, col. 6, l. 53- col. 7, l. 6; thus, similar to Fig. 6, adjustment of direction of travel of the light rays is performed using each micro-mirror in 406 to direct light rays toward optical element 412 to form a virtual content 422, col. 12, ll. 13-32; it is noted that the controlled micro-mirrors of 406 are perpendicular or angled to the plane of virtual content 422).  

Regarding claim 24, Gribetz further discloses wherein the display system is a component of a headset (e.g. see system 100 include a headset that may include a head-mounted display, e.g. see col. 3, l. 52-col. 2, l. 3).
	Regarding claims 14, 25, 27-28, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 6, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz in view of Topliss in further view of US 2018/0052346 A1 (“Sakai”).
Regarding claim 6, although Gribetz discloses the first plurality of reflectors (e.g. see directional control device may comprise MEMs utilizing micro-mirrors, col. 4, ll. 48-64), it is noted Gribetz differs from the present invention in that it fails to particularly disclose wherein the display system is configured to sequentially turn each reflector of the first plurality of reflectors to reflective and absorptive.  Sakai however, teaches wherein the display system is configured to sequentially turn each reflector of the first plurality of reflectors to reflective and absorptive (e.g. see MEMS displays to which polarizing plates are attached, paragraph [0131], and see reflective polarizing plate and absorptive polarizing plate for switching between a mode of not altering the polarization state of the light and a mode of altering the polarization state of the light, paragraphs [0009]-[0010]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Gribetz, Topliss and Sakai before him/her, to incorporate Sakai into the systems and methods to provide views of virtual content in an interactive space of Gribetz as modified by Topliss in order to provide a mirror display that exhibits non-deteriorated display quality in a display mode an dis capable of adjusting the color of reflected light in a mirror mode. 
Regarding claim 26, the claim recites analogous limitations to the claims above and are therefore rejected on the same premise.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gribetz in view of Topliss in further view of US 2019/0238968 A1 (“Hajati”).
Regarding claim 15, although Gribetz discloses the display system, it is noted Gribetz differs from the present invention in that it fails to particularly disclose further comprising: left and right speakers respectively protruding from left and right sides of the display system, wherein each of the speakers is configured to be placed in proximity to a respective ear of a user of the display system, but not in touching relation to the head of the user, to provide stereo or surround sound.  Hajati however, teaches further comprising: left and right speakers respectively (e.g. see speakers mounted in left and right ear cups, e.g. see left and right ear cups 30 in Fig. 2, e.g. see paragraph [0025]) protruding from left and right sides of the display system (e.g. see head mounted display, e.g. see paragraph [0025]), wherein each of the speakers is configured to be placed in proximity to a respective ear of a user of the display system, but not in touching relation to the head of the user (e.g. see speaker 58 placed in proximity to user’s ear 54 in Fig. 4 but not in touching relation, e.g. see paragraph [0035]), to provide stereo or surround sound (e.g. see stereo audio playback, e.g. see paragraphs [0003]-[0004]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Gribetz, Topliss and Hajati before him/her, to incorporate Hajati into the systems and methods to provide views of virtual content in an interactive space of Gribetz as modified by Topliss in order to ensure stereo audio playback is unreversed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5/17/21 regarding claim 2 have been fully considered but they are not persuasive. Applicant asserts that Gribetz does not disclose “the second optical comprises a second FEC comprising a second plurality of reflectors wherein the second FEC is configured to reflect the light back and forth within the FEC to change a depth of the image.” However, the examiner respectfully disagrees. It is noted that the rejection above has been clarified in order to illustrate that the claims are unpatentable . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heshmat, US 10585284 B1, discloses systems and methods to provide an interactive environment over a wide field of view
Laduke et al., US 10663724 B1, discloses a panoramic, multiplane, and transparent collimated display system 
Kwon et al., US 2020/0026084 A1, discloses an optical device
Yuan et al., US 10482676 B2, discloses systems and methods to provide an interactive environment over an expanded field-of-view
Yuan et al., US 10282912 B1, discloses systems and methods to provide an interactive space over an expanded field-of-view with focal distance tuning

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485